Reversed and Rendered and Opinion Filed April 26, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00921-CV

          FLUOR CORPORATION, FLUOR ENTERPRISES, INC.,
             AND FLUOR DANIEL MEXICO, S.A., Appellants
                               V.
                        E.D.G.M., Appellee

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-16-15978

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                           Opinion by Justice Osborne
      In this permissive, interlocutory appeal, Fluor Corporation, Fluor Enterprises,

Inc., and Fluor Daniel Mexico, S.A., (collectively Fluor) appeal the trial court’s

order denying their motion to strike E.D.G.M.’s petition in intervention and the

portion of the trial court’s order denying their motion to dismiss with respect to

E.D.G.M.’s claims in intervention. Fluor raises two issues arguing the trial court

erred: (1) when it denied Fluor’s motion to strike E.D.G.M.’s petition in intervention

because E.D.G.M. does not have a justiciable interest in the lawsuit; and, in the

alternative, (2) when it denied Fluor’s motion to dismiss under the doctrine of forum
non conveniens because the Texas-residency exception in § 71.051(e) of the Texas

Civil Practice and Remedies Code does not apply to E.D.G.M. 1 We conclude the

trial court erred when it denied Fluor’s motion to dismiss with respect to E.D.G.M.’s

intervenor claims. We reverse the portion of the trial court’s order denying Fluor’s

motion to dismiss E.D.G.M.’s claims and render an order dismissing E.D.G.M.’s

intervenor claims.

         This appeal involves the same facts and similar legal arguments as Juan

Gomez Lopez and Kenia Itzel Valle Mata v. Fluor Corporation, Fluor Enterprises,

Inc., and Fluor Daniel Mexico, S.A., No. 05-19-00970-CV (Tex. App.—Dallas Apr.

26, 2022, no pet. h.) (mem. op.). That appeal involves the severed portion of the

trial court’s order granting Fluor’s motion to dismiss with respect to E.D.G.M.’s

parents, Juan Gomez Lopez (Lopez) and Kenia Itzel Valle Mata (Mata), the plaintiffs

in the underlying suit. We decide that appeal by a separate opinion also issuing

today.

                I. FACTUAL AND PROCEDURAL BACKGROUND

         The following facts are based on the parties’ pleadings.




    1
      In the trial court’s orders, it noted that resolution of these issues as to E.D.G.M. may “materially
advance the ultimate termination of the litigation” and permitted appeals from these interlocutory orders
pursuant to Texas Rule of Appellate Procedure 51.014(d). This Court granted Fluor’s petitions for
permission to appeal. TEX. R. APP. P. 28.3. We also note that the Texas Supreme Court has held that
mandamus relief is available because an adequate remedy by appeal does not exist when a trial court
erroneously denies a motion to dismiss for forum non conveniens. See In re Gen. Elec. Co., 271 S.W.3d
681, 685 (Tex. 2008) (orig. proceeding).
                                                  –2–
        In April 2016, Lopez was working at a chemical plant located in Mexico when

he was injured in an explosion. Lopez received substantial medical treatment in

Mexico and, in November 2016, he and Mata traveled to Texas, under nonimmigrant

visitor visas, so that Lopez could receive treatment from the Burn Unit at the

University of Texas Medical Branch in Galveston.

        On December 15, 2016, Lopez and Mata filed their original petition alleging

claims for negligence and gross negligence relating to the explosion against Fluor in

the underlying case. In November 2017, during the pendency of the case and while

in Texas, Lopez and Mata had a child, E.D.G.M. Then, in April 2018, E.D.G.M.

filed a petition in intervention in the lawsuit.

        Fluor filed a renewed motion to strike E.D.G.M.’s petition in intervention.

And it filed a motion to dismiss for forum non conveniens both E.D.G.M.’s petition

in intervention and Lopez and Mata’s lawsuit. After a non-evidentiary hearing,2 the

trial judge signed an order that concluded E.D.G.M. is a “legal resident” under the

exception to forum non conveniens in § 71.051(e) of the Texas Civil Practice and

Remedies Code and denied Fluor’s motion to dismiss with respect to E.D.G.M.’s

claims in intervention. Also, the trial court granted Fluor’s motion to dismiss with



    2
      Section 71.051 does not require that the movant prove every statutory factor or that every factor must
weigh in favor of dismissal for the movant to be entitled to relief. See In re Gen. Elec., 271 S.W.3d at 687.
The statute also does not contain any language placing the burden of proof on a particular party; instead,
§ 71.051 “simply requires the trial court to consider the factors, and it must do so to the extent the factors
apply.” Id. To the extent evidence is necessary, the trial court must base its decision on the weight of the
evidence, and it is entitled to “take into account the presence or absence of evidence as to some issue or
position of a party.” Id.
                                                    –3–
respect to Lopez and Mata pursuant to § 71.051(b), implicitly concluding that the

exception does not apply to them because they are not “legal residents.” In addition,

the trial court denied Fluor’s renewed motion to strike E.D.G.M.’s petition in

intervention. 3

                                 II. MOTION TO DISMISS

       In issue two, Fluor argues the trial court erred when it denied Fluor’s motion

to dismiss as to E.D.G.M.’s claims because the Texas-residency exception in

§ 71.051(e) of the Texas Civil Practice and Remedies Code does not apply to

E.D.G.M. Fluor maintains that E.D.G.M., a child, cannot be a legal resident of Texas

because her parents are not legal residents of Texas. E.D.G.M. responds that her

parents’ residency status has no impact on her because she “is a separate human

being from [her] parents and possesses [her] own residency status[,] separate from

that of [her] parents.” She contends that she is a Texas resident and citizen because

she was born in the United States, has a U.S. passport, and has not lived anywhere

other than the United States.

       An appellate court’s scope of review in a permissive, interlocutory appeal is

limited to the controlling legal questions on which there are substantial grounds for

disagreement and the immediate resolution of which may materially advance the

ultimate termination of the litigation. Id. at 418; see TEX. CIV. PRAC. & REM. CODE


   3
      The trial judge also signed an order granting Fluor’s agreed motion to sever E.D.G.M.’s intervenor
claims, making the portion of the order granting Fluor’s motion to dismiss as to Lopez and Mata a final
appealable order.
                                                 –4–
ANN. § 51.014(d); TEX. R. APP. P. 28.3(e); TEX. R. CIV. P. 168. The trial court’s

order denying, in part, Fluor’s motion to dismiss with respect to E.D.G.M. specified

that the controlling legal question was whether E.D.G.M. qualified as a “legal

resident” for purposes of the exception in § 71.051(e).4

                                      A. Standard of Review

        An appellate court reviews a trial court’s forum non conveniens ruling for an

abuse of discretion. See In re Bridgestone Americas Tire Operations, LLC, 459

S.W.3d 565, 569 (Tex. 2015) (orig. proceeding). A trial court abuses its discretion

if its decision is arbitrary, unreasonable, or without reference to guiding principles.

In re Gen. Elec. Co., 271 S.W.3d 681, 685 (Tex. 2008) (orig. proceeding).

        However, the proper construction of a statute presents a question of law,

which an appellate court reviews de novo. See TIC Energy & Chem., Inc. v. Martin,

498 S.W.3d 68, 74 (Tex. 2016). An appellate court’s goal in construing a statute is

to give effect to the legislature’s intent as expressed in the statute’s language. See

id. A statute’s clear and unambiguous language is determinative of the legislature’s

intent. See id. If the statute defines a term, then an appellate court must construe

the statute using the definition supplied by the legislature and take into account any

technical or particular meaning the words have acquired. See Harris Cty. Appraisal



    4
       Similarly, the trial court’s order denying Fluor’s renewed motion to strike specified that the issue of
“whether a child alleging a cause of action for damages arising from injuries to a parent has a justiciable
interest when it is undisputed that the child was born and conceived after the accident that allegedly caused
the parent’s injury” was also an issue that may materially advance the ultimate termination of the litigation.
                                                    –5–
Dist. v. Tex. Workforce Comm'n, 519 S.W.3d 113, 128 (Tex. 2017). If the statute

does not supply a statutory definition, then an appellate court must give the term its

commonly accepted meaning. See Hegar v. Gulf Copper & Mfg. Corp., 601 S.W.3d

668, 675 (Tex. 2020). Additionally, it is a fundamental principle of statutory

construction that a word’s meaning cannot be determined in isolation but must be

drawn from the context in which it is used. See id.

                                B. Applicable Law

      The equitable doctrine of forum non conveniens provides a trial court with the

discretionary authority to decline jurisdiction when another more convenient and

suitable forum exists and the convenience of the parties and justice so require. In re

Mahindra, USA, Inc., 549 S.W.3d 541, 544 (Tex. 2018) (original proceeding). In

Texas, forum non conveniens exists as both a common-law doctrine and a statutory

provision. Id. Chapter 71 of the Texas Civil Practice and Remedies Code codifies

a version of the forum non conveniens doctrine. CIV. PRAC. & REM. § 71.051; In re

Mahindra, 549 S.W.3d at 543. When the underlying action involves personal injury

or wrongful death claims, statutory forum non conveniens applies. In re Mahindra,

549 S.W.3d at 544.

      The codified version of forum non conveniens contains a Texas-residency

exception that excludes certain claims from the doctrine because they are brought

by a plaintiff who is a “legal resident” of Texas or a derivative claimant of a legal



                                         –6–
resident. 5 CIV. PRAC. & REM. § 71.051(e); In re Mahindra, 549 S.W.3d at 543. The

Texas-residency exception ensures access to Texas courts for Texas residents. In re

Bridgestone, 459 S.W.3d at 569. When the Texas-residency exception applies, a

plaintiff’s claims may not be dismissed on forum non conveniens grounds no matter

how tenuous their connection to Texas. Id. However, the statute does not define the

term “legal resident.”6 In re Transcontinental Gas Pipeline Co., LLC, 542 S.W.3d

703, 712 (Tex. App.—Houston [14th Dist.] 2017, no pet.).

          The forum non conveniens statute does not place the burden of proof on either

party. In re Mahindra, 549 S.W.3d at 550; In re ENSCO Offshore Int’l Co., 311

S.W.3d 921, 927 (Tex. 2010) (orig. proceeding). To the extent evidence is necessary

to support a party’s position, the trial court must base its decision on the greater

weight of the evidence. In re Mahindra, 549 S.W.3d at 550; In re ENSCO, 311

S.W.3d at 927.


    5
      For purposes of determining the Texas-residency exception, subsection (h) of the statute defines
“derivative claimant” and “plaintiff.” CIV. PRAC. & REM. § 71.051(h); In re Mahindra, 549 S.W.3d at 545–
46. Ordinarily our review of whether the Texas-residency exception in § 71.051(e) applies would include
an analysis of whether E.D.G.M., an intervenor, was a “plaintiff” for purposes of the exception. However,
we address only the issue of whether E.D.G.M. qualifies as a “legal resident” because this is a permissive
appeal and that was identified by the trial court as the controlling issue.
    6
        When first enacted in 1993, the statute defined a “legal resident” as:
          an individual who intends the specified political subdivision to be his permanent residence
          and who intends to return to the specified political subdivision despite temporary residence
          elsewhere or despite temporary absences, without regard to the individual’s country of
          citizenship or national origin. The term does not include an individual who adopts a
          residence in the specified political subdivision in bad faith for purposes of avoiding the
          application of this section.
Act of Feb. 23, 1993, 73d Leg., R.S., ch. 4, § 1, 1993 Tex. Gen. Laws 10, 12, amended by Act of May 22,
2015, 84th Leg., R.S., ch. 537, § 1, 2015 Tex. Gen. Laws 1918, 1918 (current version at CIV. PRAC. & REM.
§ 71.051(h)). However, the definition of “legal resident” was deleted from the statute when it was amended
in 2015. Id.
                                                     –7–
                      C. Application of the Law to the Facts

      The parties dispute the meaning and application of the term “legal resident”

in § 71.051(e), and the forum non conveniens statute does not define that term.

Therefore, the common, ordinary meaning of the term applies unless a contrary

meaning is apparent from the statute’s language or the common meaning would lead

to absurd or nonsensical results. Harris Cty. Appraisal Dist., 519 S.W.3d at 121–22

(citing TEX. GOV’T CODE ANN. § 311.011(a) (“Words and phrases shall be read in

context and construed according to the rules of grammar and common usage.”)).

When ascertaining the meaning of a statute’s undefined terms, appellate courts

typically look first to their dictionary definitions and then consider the term’s usage

in other statutes, court decisions, and similar authorities. Id. at 129.

      Black’s Law Dictionary defines “legal” as: (1) “[o]f, relating to, or involving

law generally; falling within the province of the law”; (2) “[e]stablished, required or

permitted by law”; and (3) “[o]f, relating to, or involving law as opposed to equity.”

Legal, BLACK’S LAW DICTIONARY (11th ed. 2019). “Resident” is defined as: (1)

“[s]omeone who lives permanently in a particular place; specif[ically], a person who

has established a domicile in a given jurisdiction”; and (2) “[s]omeone who has a

home in a particular place.” Resident, BLACK’S LAW DICTIONARY (11th ed. 2019).

For the second definition of “resident,” it notes that “a resident is not necessarily

either a citizen or a domiciliary.” Id.



                                          –8–
      For the term “legal residence,” Black’s Law Dictionary cross-references to the

term “domicile.” Legal Residence, BLACK’S LAW DICTIONARY (11th ed. 2019). The

second sense of the term “domicile” is acknowledged as also being termed “legal

residence” and is defined as “[t]he residence of a person or corporation for legal

purposes.” Domicile, BLACK’S LAW DICTIONARY (11th ed. 2019). That definition

also refers to the term “residence,” which is defined, in part, as: (1) “[t]he act or fact

of living in a given place for some time”; and (2) “[t]he place where one actually

lives, as distinguished from a domicile.” Residence, BLACK’S LAW DICTIONARY

(11th ed. 2019). It notes that “residence usu[ally] just means bodily presence as an

inhabitant in a given place [but] domicile usu[ally] requires bodily presence plus an

intention to make the place one’s home” and states that “[a] person may have more

than one residence at a time but only one domicile [but] [s]ometimes. . . the two

terms are used synonymously.” Id.; see also 31A TEX. JUR. 3D Domicile § 4 (Oct.

2021) (domicile and residence are not synonymous—person may have domicile or

legal residence in one place and actual residence in another). We conclude the term

“legal resident” in § 71.051(e) refers to a person’s “domicile” or “legal residence,”

not her “residence.”

      It is undisputed that E.D.G.M. is a minor child born in Texas, she lives with

her parents, and she has never been to Mexico. The domicile or legal residence of a

minor child is fixed by law. See Peacock v. Bradshaw, 194 S.W2d 551, 554 (Tex.

1946). The general rule is that a minor cannot select or change her domicile. See

                                           –9–
id. A minor has the same domicile as the parent with whom the minor lives. See id.

(domicile of child’s parents is assigned to child at birth and follows that of parents

as it changes without regard to actual residence); TEX. FAM. CODE ANN. § 103.001(c)

(child resides in county where child’s parents reside); see also RESTATEMENT

(SECOND) CONFLICT OF LAWS §§ 2.04 (Domicile of Origin—when minor’s parents

are away from their domiciles at time of minor’s birth, minor’s domicile of origin

may be place where minor has never been), 2.05 (Domicile of Minors—minor has

same domicile as parents with whom minor lives) (AM. LAW INST., Tentative Draft

No. 1, Apr. 21, 2020). However, while a person’s immigration status may be

considered when determining a person’s intent regarding their domicile, it is not

dispositive. See Fernandez v. Bustamante, 305 S.W.3d 333, 343–44 (Tex. App.—

Houston [14th Dist.] 2010, no pet.). If a minor whose claims are being prosecuted

is not a legal resident of Texas, her right of access to Texas courts does not trump a

defendant’s right to dismissal for forum non conveniens. See In re Bridgestone, 459

S.W.3d at 573. Accordingly, we conclude that E.D.G.M.’s “domicile” or “legal

residence” is with her parents and, for purposes of § 71.051(e), she is a “legal

resident” of Texas only if the parents with whom she resides are “legal residents” of

Texas. And we conclude in Juan Gomez Lopez and Kenia Itzel Valle Mata v. Fluor

Corporation, Fluor Enterprises, Inc., and Fluor Daniel Mexico, S.A., No. 05-19-

00970-CV that the trial court did not err when it implicitly concluded E.D.G.M.’s

parents, Lopez and Mata, are not “legal residents” of Texas.

                                        –10–
      Accordingly, we conclude the trial court erred when it concluded that

E.D.G.M. was a “legal resident” and that the Texas-residency exception applied to

her intervenor claims. Issue two is decided in favor of Fluor.

      Based on our resolution of issue two, we need not decide issue one.

                               III. CONLCUSION

      We conclude the trial court erred when it denied Fluor’s motion to dismiss

with respect to E.D.G.M.’s intervenor claims.

      The portion of the trial court’s order denying Fluor’s motion to dismiss

E.D.G.M.’s intervenor claims is reversed.

      Because we conclude that E.D.G.M.’s parents are not legal residents under

§ 71.051(e) of the Texas Civil Practice and Remedies Code in our opinion of this

date in Juan Gomez Lopez and Kenia Itzel Valle Mata v. Fluor Corporation, Fluor

Enterprises, Inc., and Fluor Daniel Mexico, S.A., No. 05-19-00970-CV and the trial

court did not err when it granted Fluor’s motion to dismiss their claims for forum

non conveniens, we render an order granting Fluor’s motion to dismiss for forum

non conveniens with respect to E.D.G.M.’s intervenor claims.




                                            /Leslie Osborne//
                                            LESLIE OSBORNE
190921f.p05                                 JUSTICE



                                       –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

FLUOR CORPORATION, FLUOR                      On Appeal from the 298th Judicial
ENTERPRISES, INC., AND FLUOR                  District Court, Dallas County, Texas
DANIEL MEXICO, S.A., Appellants               Trial Court Cause No. DC-16-15978.
                                              Opinion delivered by Justice
No. 05-19-00921-CV          V.                Osborne. Justices Pedersen, III and
                                              Nowell participating.
E.D.G.M., Appellee

      In accordance with this Court’s opinion of this date, the trial court’s order
denying appellants FLUOR CORPORATION, FLUOR ENTERPRISES, INC.,
AND FLUOR DANIEL MEXICO, S.A.’s motion to dismiss appellee E.D.G.M.’s
claims in intervention is REVERSED and an order is RENDERED that:

      Grants     appellants     FLUOR     CORPORATION,           FLUOR
      ENTERPRISES, INC., AND FLUOR DANIEL MEXICO, S.A.’s
      motion to dismiss for forum non conveniens with respect to appellee
      E.D.G.M.’s claims in intervention.

       It is ORDERED that appellants FLUOR CORPORATION, FLUOR
ENTERPRISES, INC., AND FLUOR DANIEL MEXICO, S.A. recover their costs
of this appeal from appellee E.D.G.M..


Judgment entered this 26th day of April, 2022.




                                       –12–